Citation Nr: 0216423	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-18 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to May 14, 1998 for a 
30 percent rating for status post fistulectomy.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from October 1964 to March 
1965.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from an August 1998 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO raised 
the veteran's evaluation for status post fistulectomy from 
noncompensable to 30 percent, effective May 14, 1998.  The 
veteran perfected a timely appeal of that decision, 
disagreeing with the effective date assigned for the increase 
to 30 percent for status post fistulectomy.  


FINDINGS OF FACT

1.  A claim for an increased rating for status post 
fistulectomy was received by VA on June 23, 1997.

2.  There is no competent evidence of record showing that 
status post fistulectomy increased in disability at any time 
during the period from June 23, 1996 through May 13, 1998.  


CONCLUSION OF LAW

An effective date prior to May 14, 1998 for assignment of a 
30 percent rating for status post fistulectomy is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Codes 
7332, 7335 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A claim seeking an increased rating for status post 
fistulectomy was received on June 23, 1997.

A VA examination of the rectum and anus was performed in 
August 1997.  The veteran complained of occasional, bright 
red rectal bleeding approximately once a month, which had 
increased in frequency in the last two years.  He noted that 
bleeding was sometime profuse and lasted several days to 
weeks.  Clinical inspection disclosed good sphincter tone.  
The assessment was history of fistula in ano with an earlier 
attempt at surgical repair, with the disability having 
remained virtually asymptomatic until about two years before 
when the veteran had repeated episodes of bleeding of 
increased frequency.  He denied any soiling, incontinence, 
diarrhea or tenesmus.  

The veteran was afforded a VA examination of the rectum and 
anus on May 14, 1998.  He reported blood with bowel 
movements.  In the past six months, he had also noted 
occasional incontinence, four times a month, and he wore a 
pad because of this.  Clinical inspection revealed lax rectal 
tone.  Bearing down did not cause his sphincter to clamp down 
appropriately.  No blood was noted on the pad the veteran 
wore, but fecal matter was seen.  The impressions included 
status post fixed fistulectomy; loss of full rectal sphincter 
response.

Associated with the claims file are VA medical records, dated 
from June 1996 to May 1998.  They reflect the veteran's 
treatment for disorders other than status post fistulectomy.  
During this period of time, there are complaints of rectal 
bleeding, for which no cause was specified.  VA records 
subsequent to this time show that a sigmoidoscopy was 
performed on the veteran in April 1999.  The rectum, sigmoid 
colon, descending colon and splenic flexure showed normal 
mucosa.  The examination was described as normal.

Received in September 2000 was the veteran's appeal seeking 
an earlier effective date for assignment of an increased 
rating for status post fistulectomy.  The veteran stated 
that, due to the nature of his disability, he averaged about 
20 days of the month when the condition did not create 
problems; the remaining third of the month was "hell".  He 
called the Board's attention to his treatment records and 
requested that the disability not be rated on a single 
compensation and pension examination.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

By the August 2000 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and essentially 
notified the appellant of evidence needed to prevail on the 
claim.  Also, in a letter dated in April 2002, the RO 
specifically informed the veteran of the VCAA and its 
requirements and of what information he needed to provide in 
the event that there were outstanding private treatment 
records that VA needed to retrieve.  The veteran was 
alternately advised that he could obtain the records himself 
and send them to the RO.  Further, he was advised that the RO 
would obtain VA medical records identified by the veteran.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of his claim that has not been 
obtained.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Unless otherwise provided, the effective date of an award 
based on a claim for increase for compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  

The effective date for an award of increased disability 
compensation is the date it was ascertainable that an 
increase in disability had occurred, if a claim for increase 
is received within one year of that date.  If a claim is not 
received within one year, the effective date is the date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2002).  If entitlement was not shown 
until after the date of claim, then the effective date is the 
date entitlement arose.  38 C.F.R. § 3.400 (o)(1) (2002).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Fistula in ano is rated as for impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335 (2002).  

The following ratings are provided for impairment of 
sphincter control of the rectum and anus:  Complete loss of 
sphincter control warrants 100 percent.  Extensive leakage 
and fairly frequent involuntary bowel movements warrants 60 
percent.  Occasional involuntary bowel movements, 
necessitating wearing of pad warrants 30 percent.  Constant 
slight, or occasional moderate leakage warrants 10 percent.  
Healed or slight, without leakage warrants 0 percent.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (2002).  

Since the date of receipt of the most recent claim for an 
increased rating for status post fistulectomy is June 23, 
1997, the earliest possible effective date for assignment of 
a rating greater than noncompensable is June 23, 1996.  The 
determination as to the proper effective date for the 
assignment of a higher rating for the veteran's status post 
fistulectomy turns, however, on when it was factually 
ascertainable that an increase in disability occurred.  

Here, the report of the VA examination in August 1997 is the 
only pertinent item of medical evidence relating to the 
status of the veteran's post operative fistulectomy during 
the applicable time frame relating to assignment of an 
earlier effective date for an increased evaluation for that 
disability.  Significantly, neither the veteran's subjective 
complaints nor the objective clinical findings then indicated 
either constant slight, or occasional moderate leakage, the 
criteria required for assignment of a 10 percent evaluation 
for status post fistulectomy, or occasional involuntary bowel 
movements, necessitating wearing of pad, the criteria 
required for assignment of a 30 percent evaluation for status 
post fistulectomy.  While there are complaints of rectal 
bleeding prior to May 14, 1998, this has not been attributed 
to the fistula.  Significantly, on VA examination of that 
date, the physician noted a conclusion of rectal bleeding, 
cause unknown.  Also, a sigmoidoscopy examination in 1999 
showed no current evidence of a fistula, and the rating code 
does not list bleeding as a manifestation of a fistula.

The report of the May 14, 1998 VA examination first 
demonstrates manifestations of status post fistulectomy 
consistent with occasional involuntary bowel movements, 
necessitating wearing of pad, the criteria required for 
assignment of a 30 percent evaluation.  The record shows that 
entitlement to a 30 percent evaluation for status post 
fistulectomy first arose on May 14, 1998, a point in time 
after the date of receipt of the claim seeking an increased 
rating for the disability.  Under governing criteria 
referenced above, an effective date for a 30 percent rating 
for status post fistulectomy may not be assigned prior to May 
14, 1998.  

The Board has taken note of the veteran's contention that the 
effective date for assignment of a 30 percent evaluation for 
status post fistulectomy should not be based on a the results 
of a single rating examination.  In fact, a review of medical 
records pertinent to the time frame encompassed by the 
effective date claim does not demonstrate manifestations of 
status post fistulectomy sufficient to satisfy criteria for 
assignment of either a 10 percent rating or a 30 percent 
rating at any time prior to May 14, 1998.  

For all the foregoing reasons, the claim for an effective 
date prior to May 14, 1998 for a 30 percent rating for status 
post fistulectomy must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

An effective date prior to May 14, 1998 for a 30 percent 
rating for status post fistulectomy is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

